9 F.3d 1545
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Charles Wesley TURNER, Defendant-Appellant.
No. 93-6392.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 14, 1993.Decided:  November 9, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CR-91-28-5)
Charles Wesley Turner, Appellant Pro Se.
William Dial Delahoyde, Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, MURNAGHAN, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order denying his Fed.  R. Crim.  P. 33 motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Turner, No. CR-91-28-5 (E.D.N.C. Apr. 13, 1993).  We deny Turner's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED